DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).

Claim 12 is missing. Claim numbering skips claim 12 and labels the next claim as claim 13. For examining purposes only claims following claim 11 onwards have been renumbered in series up to claim 19. Appropriate correction is required.









Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9 and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Line 2 of claim 1 recites “receiving, at a user device, a media stream including frames of a first resolution generated by a graphics-rendering application”. It is unclear what technical role the receiver device would perform when the media is generated by the “graphic-rendering application” at the transmission end. The term “graphics-rendering application” is so broad that it can be interpreted in to any image processing application in the known art and it adds further ambiguity to the limitation in question. Additionally, line 4 of claim 1 recites “utilizing one or more weight matrices pre-trained in association with the graphics-rendering application”. This limitation is also vague since it is not clear how or under what criteria/condition(s) the metrics are pre-trained in relation/association to the graphics rendering application. Therefore, such ambiguities make claim 1 indefinite. Independent claims 9 and 17 have similar claim language are also indefinite and rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  

For examining purposes and in light of the disclosure the teaching of the limitation is interpreted as relating to Super Resolution Neural Network (SRNN). 

Lines 2-3 of claim 2 recites, “using a select weight matrix of the one or more weight matrices trained in association with the graphics rendering application”. The limitation is unclear as to how the metrices are trained in association with the graphics rendering application.

Lines 2-3 of claim 3 recites, “request specifying a matrix identifier stored in a remote database in association with a media title for the graphics-rendering application”. The limitation is unclear as to how the client aware of a specific matric identifier if not previously transmitted in advance. The terms “matric identifier stored… in association with a media title for the graphic rendering application. Appropriate correction required.  

All depend claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor by virtue of their depended ton their respective independent claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Non-Patent Literatures (NPLs), CHANG JUNG-WOOETAL: “Optimizing FPGA-based convolutional neural networks accelerator for image super-resolution" referred to as CHUNG and XUE SHENGKE ET AL: "Faster image super-resolution by improved frequency-domain neural networks" referred to as XUE.


As per claims 1, 9 and 16 CHANG disclosed a method comprising: receiving, at a user device, a media stream including frames of a first resolution generated by a graphics-rendering application (Page 232, Col.2) {Obvious for the application of SRNN, CNN are used not only for classifying objects in an image, but also for improving the image quality on displays..."}; on the user device, to locally upscale each received frame of the media stream to a second resolution greater than the first resolution (Abstract, Figure.1, page.345, section III.A and Figure.4) {Utilization of SRNN to upscale low-resolution images}; and rendering the upscaled frames of the media stream to a display of the user device (Page 343, col.2) {CNN arc used not only for classifying objects in an image, but also for improving the image quality on displays. In recent years, many researches have been actively conducted to apply CNN to a super--resolution (SR), and it has greatly improved the performance compared to existing methods. Fast super-resolution convolutional neural networks (FSRCNN) are one of the most powerful and efficient algorithm among CNN-based super-resolution algorithms.}. However, CHUNG did not explicitly disclose utilizing one or more weight matrices pre-trained in association with the graphics-rendering application. In the same field of endeavor, XUE disclosed utilizing one or more weight matrices pre-trained in association with the graphics-rendering application (Figure.1, Section 3.2 and figure.4) {By replacing the convolution operator in the spatial domain with multiplication in the frequency domain, FNNSR pre­sented a weighting function, where the parameter is a weight matrix that has the same size as the image. As shown in Figs. 3 and 4. both images and weight matrices are highly structured. Specifically, the weight matrix is quite centrally symmetric.}.
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated utilizing one or more weight matrices pre-trained in association with the graphics-rendering application as disclosed by XUE in the method disclosed by CHANG in order to make the method more robust, scalable and user friendly.   

 As per claims 2, 10 and 17 CHANG-XUE disclosed the method of claim 1, wherein each of the frames is upscaled to the second resolution using a select weight matrix of the one or more weight matrices trained in association with the graphics rendering application, the upscaling of each of the frames providing for supplementation of the frame with additional detail derived based on the associated select weight matrix (XUE, Figure.1, Section 3.2 and figure.4) {By replacing the convolution operator in the spatial domain with multiplication in the frequency domain, FNNSR pre­sented a weighting function, where the parameter is a weight matrix that has the same size as the image. As shown in Figs. 3 and 4. both images and weight matrices are highly structured. Specifically, the weight matrix is quite centrally symmetric.}.


As per claims 6 and 14 CHANG-XUE disclosed the method of claim 5, wherein each of the weight matrices is used to dynamically upscale frames of the associated one of the multiple different discrete frame segments during media streaming operations (Figure.1, Section 3.2 and figure.4) {By replacing the convolution operator in the spatial domain with multiplication in the frequency domain, FNNSR pre­sented a weighting function, where the parameter is a weight matrix that has the same size as the image. As shown in Figs. 3 and 4. both images and weight matrices are highly structured. Specifically, the weight matrix is quite centrally symmetric.}.

As per claims 7 and 15 CHANG-XUE disclosed the method of claim 1, wherein the user device is a gaming console and the one or more weight matrices are stored on the console for dynamic loading into a super-resolution neural net (SRNN) inference engine at select times association with different checkpoints within the media stream (CHANG, Figure.1, Section 3.2 and figure.4) {By replacing the convolution operator in the spatial domain with multiplication in the frequency domain, FNNSR pre­sented a weighting function, where the parameter is a weight matrix that has the same size as the image. As shown in Figs. 3 and 4. both images and weight matrices are highly structured. Specifically, the weight matrix is quite centrally symmetric.}.















Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4, 5, 8, 11, 12, 13, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Non-Patent Literatures (NPLs), CHANG JUNG-WOOETAL: “Optimizing FPGA-based convolutional neural networks accelerator for image super-resolution" referred to as CHANG and XUE SHENGKE ET AL: "Faster image super-resolution by improved frequency-domain neural networks" referred to as XUE and HUAWEI TECH CO LTD, CN111861877A, referred to as HUAWEI.

As per claims 3, 11 and 18 CHANG-XUE disclosed the method of claim 1. Although CHUNG-XUE disclosed SRNN (CHANG, Page 343, col.2). However, both CHANG and XUE did not explicitly disclose further comprising: transmitting, from the user device, a request for a select weight matrix, the request specifying a matrix identifier stored in a remote database in association with a media title for the graphics-rendering application; in response to transmission of the request, receiving and locally storing the select weight matrix on the user device; dynamically loading a super-resolution neural net (SRNN)inference engine with the select weight matrix when the rendering operation reaches a predefined checkpoint within the media stream. In the same field of endeavor HUAWEI disclosed transmitting, from the user device, a request for a select weight matrix, the request specifying a matrix identifier stored in a remote database in association with a media title for the graphics-rendering application; in response to transmission of the request, receiving and locally storing the select weight matrix on the user device; dynamically loading a super-resolution neural net (SRNN) inference engine with the select weight matrix when the rendering operation reaches a predefined checkpoint within the media stream (page, 16-17, paragraphs 153-154) {The weight values in these weight matrices need to be obtained through a large amount of training in practical application, and each weight matrix formed by the trained weight values can be used to extract information from the input image, so that the convolutional neural network 200 can make correct prediction.}
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated transmitting, from the user device, a request for a select weight matrix, the request specifying a matrix identifier stored in a remote database in association with a media title for the graphics-rendering application; in response to transmission of the request, receiving and locally storing the select weight matrix on the user device; dynamically loading a super-resolution neural net (SRNN)inference engine with the select weight matrix when the rendering operation reaches a predefined checkpoint within the media stream as disclosed by HUAWEI in the method disclosed by CHANG-XUE in order to make the method more robust, scalable and user friendly.   

As per claims 4, 12 and 19 CHANG-XUE disclosed the method of claim 3. Although CHUNG-XUE disclosed wherein multiple weight matrices are pre-trained in association with the graphics-rendering application (XUE, section 3.2) and SRNN (CHANG, Page 343, col.2). However, both CHANG and XUE did not explicitly disclose wherein the method further comprises: loading the SRNN inference engine with a different one of the weight matrices upon reaching each of multiple predefined checkpoints during the presentation of the media stream. In the same field of endeavor HUAWEI disclosed wherein multiple weight matrices are pre-trained in association with the graphics-rendering application and wherein the method further comprises: loading the SRNN inference engine with a different one of the weight matrices upon reaching each of multiple predefined checkpoints during the presentation of the media stream (page, 16-17, paragraphs 153-154) {The weight values in these weight matrices need to be obtained through a large amount of training in practical application, and each weight matrix formed by the trained weight values can be used to extract information from the input image, so that the convolutional neural network 200 can make correct prediction.}.

It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated wherein multiple weight matrices are pre-trained in association with the graphics-rendering application and wherein the method further comprises: loading the SRNN inference engine with a different one of the weight matrices upon reaching each of multiple predefined checkpoints during the presentation of the media stream as disclosed by HUAWEI in the method disclosed by CHANG-XUE in order to make the method more robust, scalable and user friendly.   

As per claims 5 and 13 CHANG-XUE disclosed the method of claim 1, wherein multiple weight matrices are pre-trained in association with the graphics-rendering application (XUE, section 3.2). However, both CHANG and XUE did not explicitly disclose each of the weight matrices are trained with frames sampled from an associated one of multiple different discrete frame segments of the media stream. In the same field of endeavor, HUAWEI disclosed each of the weight matrices are trained with frames sampled from an associated one of multiple different discrete frame segments of the media stream (page, 16-17, paragraphs 153-154) {The weight values in these weight matrices need to be obtained through a large amount of training in practical application, and each weight matrix formed by the trained weight values can be used to extract information from the input image, so that the convolutional neural network 200 can make correct prediction.}.
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated each of the weight matrices are trained with frames sampled from an associated one of multiple different discrete frame segments of the media stream as disclosed by HUAWEI in the method disclosed by CHUNG-XUE in order to make the method more robust, scalable and user friendly.

As per claim 8 CHANG-XUE disclosed the method claim 1. Although CHANG-XUE disclosed wherein multiple weight matrices are pre-trained in association with the graphics-rendering application (XUE, section 3.2) and SRNN (CHUNG, Page 343, col.2). However, both CHANG and XUE did not explicitly disclose wherein the user device is a mobile device and the method further comprises: receiving and storing metadata for the graphics-rendering application, the metadata specifying matrix identification information uniquely identifying multiple different weight matrices pretrained for the graphics-rendering application and further specifying checkpoint identifiers each identifying a checkpoint location within the media stream at which to load an associated one of the multiple different weight matrices into a super-resolution neural net (SRNN) inference engine. In the same field of endeavor, HUAWEI discoed  wherein the user device is a mobile device and the method further comprises: receiving and storing metadata for the graphics-rendering application, the metadata specifying matrix identification information uniquely identifying multiple different weight matrices pretrained for the graphics-rendering application (page, 16-17, paragraphs 153-154) {The weight values in these weight matrices need to be obtained through a large amount of training in practical application, and each weight matrix formed by the trained weight values can be used to extract information from the input image, so that the convolutional neural network 200 can make correct prediction.} and further specifying checkpoint identifiers each identifying a checkpoint location within the media stream at which to load an associated one of the multiple different weight matrices into a super-resolution neural net (SRNN) inference engine (page.22) { S840, a video (denoted as video # E) may be synthesized from the data # C and the data # D, for example, the data # C may include a Y matrix corresponding to each frame of the video # D, and the data # D may include a Y matrix corresponding to each frame of the video # D, so that the Y matrix of the data # C corresponding to the same video frame of the video # D may be summed with the Y matrix of the data # D as the Y matrix of the video # E corresponding to the same video frame. Thus, the video # E is the video with the first resolution obtained after the super resolution processing. It should be noted that, in the present application, the training device 120 and the executing device 110 may also be the same device, that is, in the present application, the training process of the CNN model may be executed by a video playing device (for example, a decoding apparatus or a video super-resolution apparatus in the video playing device).}



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated in PTO form 892.

Applicant's future amendments need to comply with the requirements of MPEP § 
714.02, MPEP § 2163.04 and MPEP § 2163.06. 

"with respect to newly added or amended claims, applicant should show support  in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added). 

"The use of a confusing variety of terms for the same thing should not be permitted. 

New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 
(Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.

 Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced." 

"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "  

The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASGHAR H BILGRAMI whose telephone number is (571)272-3907. The examiner can normally be reached M-F 6 AM to 9 PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASGHAR H BILGRAMI/Primary Examiner, Art Unit 2647